             Case 1:17-cr-00115-CBA Document 76 Filed 04/30/19 Page 1 of 1 PageID #: 185



                                                      LAW OFFICES OF

                                              ]urrnrv LlcrnvaN
                                                  I   I EAST 44fH STREET
                                                         sutTE 50t
                                               NEW YORK, NEW YORK IOOIT

JEFFREY LICHTMAN                                www jeff reylichtman. com                                 (212) 58
                                                                                                    PH2              r - I OO   I
JEFFREY EINHORN                                                                                      FX: {212\ 58 I -4999
PAUL TOWNSEND


                                                         April30,2019

        BY ECF
        Hon. Carol B. Amon
        United States District Judge
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York II20I

                  Re:     United States v. Edgar Veytia, Dkt. No. 17 CR 115 (CBA)

        Dear Judge Amon

                I am writing on behalf of defendant Edgar Veytia and with the consent of the government
        to respectfully request an adjournment of the defendant's June 6, 2019 sentencing until the week
        of July 8,2019. The reason for this second request is our continued delay in receiving records
        from Mexico related to the defendant's former role as the attomey general of the state of Nayarit,
        which was central to the government's theory of prosecution. We anticipate that these materials
        will include details of the multiple social service programs he instituted while in office,
        commenclations that he receivecl for his efforts, and letters documen[ing his good deeds. We
        believe that these materials will feature prominently at the defendant's sentencing as they bear on
        both the nature and circumstances of the offense, as well as his personal history and
        characteristics (see 18 U.S.C. $ 3553(aX1)), however, our efforts in sourcing them have been
        hampered due to the change in administrations in Nayarit since Mr. Veytia left office, and of
        course, they must be translated into English upon receipt, further adding to the delay.

               Thank you for your consideration on this application; I remain available for a conference
        should the Court deem it necessary.



                                                         Respectfully submitted,




                                                         J

        c0        Craig Heeren, Esq.
                  Ryan Hanis, Esq.
                  Assistant United States Attorneys (by ECF)
